PER CURIAM.
On this appeal by a juvenile, the respondent below, from an adjudication of delinquency, the appellant contends the evidence was insufficient to support the adjudication and that the court erred in denying his motion for a judgment of acquittal made on that ground.
On consideration of the record, briefs and argument we find merit in the appellant’s contention of insufficiency of the evidence to support the adjudication. See Douglas v. State, 214 So.2d 653 (Fla. 3d DCA 1968); Johnson v. State, 249 So.2d 452 (Fla. 4th DCA 1971); McBride v. State, 338 So.2d 567 (Fla. 1st DCA 1976).
Reversed.